Citation Nr: 0637531	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
St. Cloud, Minnesota



THE ISSUE

Eligibility for enrollment in the VA healthcare system.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1953 to September 1955.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 decision of the St. Cloud, Minnesota VAMC.


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, which would warrant placement in a 
priority category above category 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for enrollment in the VA 
healthcare system.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v.  
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See August 2004 decision 
and October 2004 statement of the case).  He has had ample 
opportunity to respond.

II.  Facts and Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned lower priority.  38 
C.F.R. § 17.36(b).  Nonservice-connected veterans are given 
the lowest priority, category 8, unless they qualify for "low 
income" status, receive increased pension for being 
permanently housebound or in need of regular aid and 
attendance, are otherwise found to be catastrophically 
disabled, are determined to be unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a). are a veteran of 
the Mexican border period or of World War I, or are a former 
prisoner of war (POW).  Id.  A veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(interim rule), 70 Fed. Reg. 27476 (May 16, 2005) (adopting 
the January 17, 2003 interim rule as a final rule without 
change).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in August 2004.  In Section I, he acknowledged that 
he did not have a service-connected disability and was not 
receiving VA pension benefits.  In Section IIB, he indicated 
that he did not wish to provide his financial information.  
It is neither shown nor alleged that he is a former POW.

Based upon his nonservice-connected status, the lack of any 
information demonstrating low income status and the non-
applicability of any of the special eligibility categories 
mentioned above, the veteran was assigned priority category 
8.  In the August 2004 decision, his application for 
enrollment in VA healthcare system was denied on the basis of 
the category 8 placement, and the filing of his enrollment 
application after January 17, 2003.  In his October 2004 
notice of disagreement, the veteran stated that he was not 
notified of the January 17, 2003 deadline, otherwise he would 
have sent the application in earlier.  

The veteran's honorable Army service is recognized and 
appreciated.  The Board, however, is bound by the statutes 
and regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c).  Given 
that the veteran is in category 8 and his application in this 
matter was received subsequent to January 17, 2003, he is 
ineligible for enrollment under the applicable regulation.  
There is no provision in the law allowing for enrollment 
after January 17, 2003 based on any lack of notice of this 
cut-off date.  The applicable criteria are dispositive; 
therefore, the veteran's claim must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


